OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division.
We would only add that by accepting an award of workers’ compensation benefits, plaintiff forfeited the right to maintain an action at law on the theory of intentional tort. (Werner v State of New York, 53 NY2d 346.)
Chief Judge Cooke and Judges Jasen, Wachtler, Fuchsberg and Meyer concur; Judges Gabrielli and Jones taking no part.
Order affirmed, without costs, in a memorandum.